DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 line 2 recites “combining a binder comprises sodium silicate and hydroxyethyl cellulose”. Comprises should be comprising. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hardened part" in line 6.  There is insufficient antecedent basis for this limitation in the claim and is therefore indefinite. The Examine suggests “a hardened part”. Dependent Claims 2-18 are indefinite as depending from an indefinite base claim.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 19 is indicated as having allowable subject matter because the recited claim limitations for applying a coating material to the hardened part to form the catalyst, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. 
A close prior art reference here made of record Zhao et al. (US 10,618,042 B1) disclose a method of forming a catalyst extrudate, the method comprising adding an active metal to a support material, and combining with a binder that may be a combination of aluminate silicate and hydroxyethyl cellulose to produce a slurry composition, then extruding the slurry through a die to produce a wet extrudate (green part). The method further comprises exposing the green part to heat at a temperature from about 100°C to about 150°C to form a hardened part. Zhao et al. do not disclose a sodium silicate binder, using an additive manufacturing process to form the green part, and applying a ceramic-based coating material to the hardened part to form the catalyst. Zhao et al. does disclose applying a gold-palladium coating not to a hardened part (pre-calcining), but to the catalyst (post-calcining). 
A close prior art reference here made of record Klett et al. (US 2020/0308062 A1) disclose a slurry composition suitable for use with additive manufacturing that may be applied by slurry extrusion through a nozzle to a substrate to form an article. The slurry composition comprises a carrier and a material, the carrier is adapted to be flowable through a nozzle, and the material is a metal-containing material. The slurry composition allows for forming, by additive manufacturing, articles comprising the materials to form green parts having complex cross-section or configurations that would not be possible using conventional methods of forming articles comprising the materials. The slurry comprises a carrier that may comprise a binder that may comprise sodium silicate. Klett et al. do not disclose applying a coating material to the hardened part to form the catalyst.
A close prior art reference here made of record Liu et al. (US 2021/0071088 A1) disclose surfaces of apparatus used in catalytic process are coated with ceramic-based material to minimize formation of coke or char on the surfaces, and to protect the surfaces from corrosion by the reactive gases formed in the process. Liu do not disclose applying a coating material to the hardened part to form the catalyst, but applies the coating to the surfaces of the apparatus within which a catalyst is used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743